                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                           NO. 7:18-CR-00004-H

UNITED STATES OF AMERICA   :
                           :
         v.                :
                           :
LEOPOLDO GARCIA-ALTAMIRANO :

                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on October 15, 2019, and further evidence of record as presented by the

Government, the Court finds that the following property is hereby forfeitable

pursuant to 18 U.S.C. § 924(d)(1), the latter made applicable to this proceeding by

virtue of 28 U.S.C. § 2461(c), as a firearm and ammunition used in knowing violations

of 18 U.S.C. §§ 922(g)(5)(A) and 924(a)(2), to wit:

      a) An Amadeo Rossi, .38 caliber firearm, bearing serial number D494635; and

      b) any and all related ammunition.

      AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3);

             It is hereby ORDERED, ADJUDGED and DECREED:

      1.     That based upon the Memorandum of Plea Agreement as to the

defendant, the United States is hereby authorized to seize the above-stated personal

property, and it is hereby forfeited to the United States for disposition in accordance

                                           1
with the law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In

accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the

defendant upon entry.

      2.      That in light of sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate a reference to

this Order of Forfeiture in the applicable section of the Judgment, as required by

Fed. R. Crim. P. 32.2(b)(4)(B).

      SO ORDERED. This 18th day of February, 2020.


                                      ___________________________
                                      MALCOLM J. HOWARD
                                      United States District Judge




                                        2
